     Case: 3:20-cr-00045-RAM-RM Document #: 57 Filed: 07/23/21 Page 1 of 3




                    IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                         DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                        )
                                                 )
                      Plaintiff,                 )
                                                 )
                      v.                         )      Case No. 3:20-cr-0045
                                                 )
RAMONA RIVERA LUNA,                              )
                                                 )
                      Defendant.                 )
                                                 )

                                            ORDER
       BEFORE THE COURT is the is the joint motion of the United States and Ramona
Rivera Luna (“Rivera Luna”) to continue the August 2, 2021 trial in this matter. (ECF No. 56.)
For the reasons stated herein, the time to try this case is extended up to and including
November 29, 2021.
       This matter commenced on October 31, 2020, when a criminal complaint was filed
against Ramona Rivera Luna (“Rivera Luna”) charging her with alien harboring and
importation for immoral purposes.
       On December 4, 2020, a federal grand jury returned a twenty-two count indictment
against Rivera Luna charging her with six counts of transportation for prostitution in
violation of 18 U.S.C. §§ 2421 and 2, seven counts of bringing illegal aliens to the United States
for financial gain in violation of 8 U.S.C. §§ 1324(a)(2)(B)(ii) and (a)(1)(A)(v)(II), and nine
counts of alien harboring for financial gain in violation of 8 U.S.C. §§ 1324(a)(1)(A)(iii) and
(a)(1)(B)(i). The trial is currently scheduled to commence August 2, 2021.
       On July 22, 2021, the United States and Rivera Luna filed a joint motion to continue
the trial date. (ECF No. 56.) As a basis for their request, the United States and Rivera Luna
assert that the United States has extended a plea agreement to Rivera Luna which calculates
a sentencing guidelines range similarly to another case currently pending sentencing before
this Court. Id. at 1. The parties assert that in the other case, the U.S. Office of Probation has
calculated a vastly different guideline range than that calculated in the plea agreement—
based on a different interpretation of a relevant sentencing provision. Id. The parties further
      Case: 3:20-cr-00045-RAM-RM Document #: 57 Filed: 07/23/21 Page 2 of 3
United States v. Rivera Luna
Case No. 3:20-cr-0045
Order
Page 2 of 3


assert that “[g]iven the dramatic difference between the two ranges, [Rivera Luna] wishes to
wait to make any determination” as to whether she will enter into the plea agreement until
after the Court addresses the interpretation of the relevant sentencing provision at the
sentencing in the other case. Id. at 2. As such, the parties request that the Court continue the
sentencing to a date after November 22, 2021, in order to (1) give Ramona Luna the
opportunity to properly assess the offered plea agreement and (2) provide the United States
with sufficient time to arrange for its witnesses to travel to St. Thomas should Rivera Luna
decide to reject the plea agreement. Id.
        While the Speedy Trial Act requires that defendants be tried within seventy days of
indictment, the Court specifically finds that extending this period would be in the best
interest of justice. Here, an extension of time is necessary to allow Rivera Luna time to
properly evaluate the plea agreement offered by the United States in this matter.
        Consistent with these concerns, the United States Court of Appeals for the Third
Circuit has recognized that “whether or not a case is ‘unusual’ or ‘complex,’ an ‘ends of justice’
continuance may in appropriate circumstances be granted.” United States v. Fields, 39 F.3d
439, 444 (3d Cir. 1994); Fields, 39 F.3d at 445 (explaining that there is “no reason why an
‘ends of justice’ continuance may not be granted in appropriate circumstances to permit plea
negotiations to continue”); United States v. Dota, 33 F.3d 1179(9th Cir. 1994) (“An ends of
justice continuance may be justified on grounds that one side needs more time to prepare
for trial [even if the] case [i]s not ‘complex.’”); see also United States v. Lattany, 982 F.2d 866,
883 (3d Cir. 1992) (“[T]he district court did not abuse its discretion when it delayed the trial
to give counsel . . . opportunity to . . . decid[e] upon and prepar[e] an appropriate defense.”);
United States v. Brooks, 697 F.2d 517, 522 (3d Cir. 1982) (holding there was no abuse of
discretion where district court found that multiple count, multiple defendant “case was
complex and required additional time for adequate preparation.”); cf. United States v.
Santiago-Becerril, 130 F.3d 11, 17 (1st Cir. 1997) (explaining that, where a defendant had
moved to continue his trial due to his counsel’s unavailability, the “period of delay” caused
      Case: 3:20-cr-00045-RAM-RM Document #: 57 Filed: 07/23/21 Page 3 of 3
United States v. Rivera Luna
Case No. 3:20-cr-0045
Order
Page 3 of 3


by an ends of justice continuance includes the time “reasonably required to schedule a new
trial date” in “consideration of the court’s calendar”).
        The premises considered, it is hereby
        ORDERED that the joint motion of the United States and Rivera Luna to continue the
trial in this matter, ECF No. 56, is GRANTED; it is further
        ORDERED that the time beginning from the date of this order granting an extension
through November 29, 2021, shall be excluded in computing the time within which the trial
in this matter must be initiated pursuant to 18 U.S.C. § 3161; it is further
        ORDERED that the trial in this matter previously scheduled for August 2, 2021, is
RESCHEDULED to commence promptly at 9:30 A.M. on November 29, 2021, in St. Thomas
Courtroom 1 before Chief Judge Robert A. Molloy; and it is further
        ORDERED that the motion of the United States, ECF No. 51, for reconsideration of the
June 15, 2021 order denying its motion to continue is MOOT.




Dated: July 23, 2021                                /s/ Robert A. Molloy
                                                    ROBERT A. MOLLOY
                                                    Chief Judge
